Case 2:21-cv-00212-GRB-ST Document 6 Filed 01/15/21 Page 1 of 1 PageID #: 34

                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
                                                    271 Cadman Plaza East
                                                    Brooklyn, New York 11201


                                                    January 15, 2021

By ECF, E-mail and First Class Mail
Leonard L. Gordon, Esq.
Venable LLP
1270 Avenue of the Americas, 24th Floor
New York, New York 10020
LLGordon@Venable.com

Jeffrey Lichtman, Esq.
Law Offices of Jeffrey Lichtman
11 East 44th Street, Suite 501
New York, New York 10017
jl@jeffreylichtman.com

              Re:     United States of America v. Cartisim Corporation and Simon Ebrani,
                      Civil Action No. 21-CV-212 (Brown, J.) (Tiscione, M.J.)

                      United States of America v. Just in Time Tickets, Inc. and Evan Kohanian,
                      Civil Action No. 21-CV-215 (Brown, J.) (Lindsay, M.J.)

Dear Mr. Gordon and Mr. Lichtman:

               The undersigned is an assigned Assistant United States Attorney in the above-
referenced actions brought pursuant to the Federal Trade Commission Act, 15 U.S.C.
§§ 45(m)(1)(A), 53(b), 56(a), and 57b, and the Better Online Ticket Sales Act, 15 U.S.C. § 45(c).
The above-referenced cases are assigned to the Honorable Gary R. Brown, United States District
Judge. Notice is hereby given that the undersigned attorney served as a judicial law clerk to
Judge Brown from September 2014 to August 2016 and September 2019 to August 2020.

                                                    Respectfully submitted,

                                                    SETH D. DUCHARME
                                                    Acting United States Attorney

                                            By:       /s/ Kevin Yim
                                                    Kevin Yim
                                                    Assistant U.S. Attorney
                                                    (718) 254-6186
                                                    kevin.yim@usdoj.gov
